Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Patent Trial and Appeal Board Decision
On 5/4/21 the board affirmed the previous rejections of claims 7-11 and reversed the rejections of claims 1, 3-6, and 17. Upon further search and consideration, claims 1, 3-6, and 17 are now in condition for allowance and claims 7-11have been cancelled by Examiner’s Amendment.
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given via voicemail message on 5/27/21 by Ben Klosowski to cancel claims 7-11 which were affirmed by the Patent Trial and Appeal Board decision of 5/4/21.
The application has been amended as follows:
Claims 7-11 are cancelled.
Allowable Subject Matter
Claims 1, 3-6, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose a lighting system, comprising:
the lighting apparatus including a head, a body, and a base in adjustable relationship with each other
wherein the lighting apparatus, in a first state, is expanded such that the body is disposed between the head and the base, the head being disposed apart from the base and including a cap having at least two light panels rotatably attached from a first juncture of the cap and rotatable relative to each other by being movable in at least two axes relative to the cap
in a second state the device is tubular in shape, the body being collapsed such that the head and the base are proximate each other and closed about respective portions of the body.

As for claim 17, the prior art fails to teach or disclose a lighting system, comprising:
a lighting apparatus including a head, a body, and a base in adjustable relationship with each other
in a first state the device is expanded such that the body is disposed between the head and the base, the head including a cap having a first pair of light panels depending from a first juncture of the cap and a second pair of light panels depending from a second juncture of the cap
the light panels of each pair being rotatable relative to each other and being movable in at least two axes relative to the cap, and wherein, the lighting apparatus, in a second state, is tubular in shape, the body 
The closest prior art found was Fang (U.S. Patent 9,810,408).
Fang discloses a lighting apparatus including a head (fig. 1, top), a body (Fig. 1, 26), and a base (Fig. 1,28) in adjustable relationship with each other (compare Figs, 1-2); wherein the lighting apparatus, in a first state., is expanded such that the body is disposed between the head and the base (Fig. 1)., the head being disposed apart from the base (Fig. 1) and including a cap having at least two light panels rotatably attached from a first juncture of the cap (Fig, 1, see lights 22), each of the two light panels being rotatable relative to each other and being movable in at least two axes relative to the cap (compare Figs. 1,2, 3a, 3b), and wherein, the lighting apparatus, in a second state, is tubular in shape ( Fig, 2), the body being collapsed such that the head and the base are proximate each other and closed.
However, Fang does not teach the head of the lighting apparatus is closed about a portion of the body, as argued and affirmed by the Patent Trial and Appeal decision of 5/4/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875